Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-13, 15, 16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In base claim 1, lines 7-8, the second conduit maximum diameter being less than the first conduit maximum diameter lacks clear original support because the original disclosure only supported the end of the second portion or second conduit diameter is disclosed as having a smaller diameter than the maximum diameter of the first portion; see specification paragraph 66 where diameter (155), the maximum diameter of the first conduit, is stated as being larger than diameter (195) of the second conduit end portion (145).
Regarding claim 5, the “wider position” is not clearly with respect to the original specification that discloses wider portions.  At the minimum, this new claim language lacks clear antecedent basis from the remainder of the disclosure and it is not clear what “wider”  and “more narrow” are being compared.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-13, 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  On line 15 of base claim 1, “the conduit” lacks clear antecedent basis because more than one conduit has previously been set forth in the claim.
Claim Objections
Claim 7 is objected to because of the following informalities:  On the last line of claim 7, “penetrates” is grammatically awkward; the Examiner suggest replacing it with “penetrate” in order to overcome this objection.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Doud et al (US 2013/0165860; hereafter referred to as Doud).  Doud anticipates the claim language where first portion, second portion and third portion as identified in annotated Figure 4 hereinbelow.

    PNG
    media_image1.png
    1353
    721
    media_image1.png
    Greyscale


Regarding claim 8, the leading surface is designed to penetrate tissue such that it is a cutting surface as claimed while the trailing end is not designed to cut tissue; see the abstract and paragraph 10 of Doud.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Doud in view of Szurmann et al (US 2017/0340428; hereafter referred to as SN).  Doud meets the claim language as explained in the previous rejection but does not disclose the method steps of dispensing an ophthalmic tissue graft into the eye of the patient.  SN, from the same art of endeavor, teaches that it was known to utilize such devices to insert ophthalmic tissue grafts into the eye; see paragraphs 3-5 and 25.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary person of the art to utilize the Doud device in a method of inserting ophthalmic tissue into an eye where replacement tissue is need such as in a corneal replacement; see paragraph 51 of SN.
 Claim(s) 1-6, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giungo (US 5,817,075) in view of SN. Giungo meets the claim language as the various portions are shown in the annotated Figure 18B below.  Giungo fails to disclose that the third portion extends in a linear direction but does disclose that the curved shape is a preference; see column 9, lines 13-39.  SN teaches that it was known to the same art of endeavor to utilize linear injector portions to inject tissue grafts; see Figure 12.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary person within the art to utilize a linear third portion such that the user would be better able to predict the location of the cannula opening.


    PNG
    media_image2.png
    1310
    931
    media_image2.png
    Greyscale


Regarding claims 3 and 4, Giungo meets the claim language as explained in the rejection of claim 1 but fails to disclose the use of glass for the second conduit as claimed.  SN teaches that at least a portion of the device can be made with glass (see paragraph 20) as does Giungo (see column 8, line 60-64) such that it would have been considered at least obvious to do the same.  It is not clear from the claim language that a single piece of glass is integrally formed into the first and second conduits because the conduits comprise a single piece of glass. The single piece of glass is that piece that contains the first and second maximum diameters.
Regarding claim 4, SN teaches that it was known to utilize metal to make portions of the graft receiving devices within the same art; see paragraph 20.  For this reason, it is the Examiner’s position that making the cutting surface out of metal would have been considered clearly obvious to an ordinary artisan.
Regarding claim 6, Giungo meets the claim language as explained in the rejection of claim 1 but fails to disclose a bulb disposed in the first conduit as claimed.  However, since SN teaches the same and since Giungo teaches the use of a bulb in the second portion also for sealing purposes, the Examiner asserts that the use of a bulb in the first portion instead of the second to provide a seal would have been considered clearly obvious to an ordinary artisan since it would not change the function or operability of the device.
Regarding claims 15, 16, and 19, Giungo meets the claim language as explained in the rejection of claim 1 but fails to disclose the corneal storage medium.  SN, from the same art of endeavor teaches that it was well known to the art to utilize storage medium for tissue grafts; see the abstract.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize storage medium in the container of Giungo as an addition way to preserve the graft material during storage.
Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. The scopes of the claims have been modified in such a manner that the previous grounds of rejection needed to be substantially modified.  For this reason, the arguments utilized against the rejections are not considered relevant to the rejections as now set forth.  For this reason, the Applicant is directed to the new grounds of rejection that constitute a response to the arguments made with respect to the previous grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774